EXAMINER’S AMENDMENT & REASONS FOR ALLOWANCE
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Tom Tanida on 10/18/2021.

The application has been amended as follows:

Please replace all claims with the following claims.

1.  (Currently Amended)  A terminal authentication device comprising:
            a reception unit that receives a signal broadcasted from a terminal;
            a position determination unit that determines the position of the terminal using the signal; and
            a connection control unit that controls the terminal to be connected to a network configured to perform communications between terminals in the case where the position of the terminal is within a predetermined first region,
            wherein the predetermined first region having a fan shape boundary,  
wherein in the case where the terminal authentication device is located at a specific place, the position determination unit calculates a distance from the terminal authentication device to the terminal and a direction of the terminal with respect to the terminal authentication device using the signal, 
            wherein in the case where the distance and the direction fall within predetermined ranges, the connection control unit controls the terminal to be connected to the network, 
            wherein the fan shape boundary is based on the distance and the direction, and 
            wherein the network comprises a mesh network.

            2.  (Original)  The terminal authentication device according to Claim 1,
            wherein the reception unit receives signals broadcasted from the terminals;
            wherein the position determination unit determines the position of each terminal using the signal received from each terminal, and
            wherein the connection control unit controls the terminal located within the first region to be connected to the network until the terminals that are located within the first region but are not connected to the network are not present.

         3.  (Cancelled)  

            4.  (Original)  The terminal authentication device according to Claim 1,
            wherein a plurality of first regions is present, and
            wherein in the case where the terminal is located at any one of the first regions, the connection control unit controls the terminal to be connected to the network.

            5.  (Original)  The terminal authentication device according to Claim 1,
            wherein the connection control unit controls the terminal located within the first region to be connected to a mesh network.
 
            6.  (Currently Amended)  A terminal authentication system comprising:
            one or more terminals that broadcast signals; and
            a terminal authentication device that authenticates the terminals,

            a reception unit that receives the signal broadcasted from the terminal;
            a position determination unit that determines the position of the terminal using the signal; and
            a connection control unit that controls the terminal to be connected to a network configured to perform communications between the terminals in the case where the position of the terminal is within a predetermined first region,
            wherein the predetermined first region having a fan shape boundary,  
            wherein in the case where the terminal authentication device is located at a specific place, the position determination unit calculates a distance from the terminal authentication device to the terminal and a direction of the terminal with respect to the terminal authentication device using the signal,
            wherein in the case where the distance and the direction fall within predetermined ranges, the connection control unit controls the terminal to be connected to the network, 
            wherein the fan shape boundary is based on the distance and the direction, and 
            wherein the network comprises a mesh network.

            7.  (Original)  The terminal authentication system according to Claim 6,
            wherein the reception unit receives signals broadcasted from the terminals,
            wherein the position determination unit determines the position of each terminal using the signal received from each terminal, and
            wherein the connection control unit controls the terminal located within the first region to be connected to the network until the terminals that are located within the first region but are not connected to the network are not present.

            8.  (Cancelled)  

            9.  (Original)  The terminal authentication system according to Claim 6,
            wherein a plurality of first regions is present, and
            wherein in the case where the terminal is located at any one of the first regions, the connection control unit controls the terminal to be connected to the network.

            10.  (Original)  The terminal authentication system according to Claim 6,
            wherein the connection control unit controls the terminal located within the first region to be connected to a mesh network.
 
            11.  (Original)  A terminal authentication method comprising the steps of:
            receiving a signal broadcasted from a terminal;
            determining the position of the terminal using the signal; [[and]]
            controlling the terminal to be connected to a network configured to perform communications between terminals in the case where the position of the terminal is within a predetermined first region;
            allowing a device executing the terminal authentication method to be positioned at a specific place;
            calculating, using the signal, a distance from the device to the terminal and a direction of the terminal with respect to the device; and
            controlling, in the case where the distance and the direction fall within predetermined ranges, the terminal to be connected to the network,
            wherein the predetermined first region having a fan shape boundary,  
            wherein the fan shape boundary is based on the distance and the direction, and 
            wherein the network comprises a mesh network.

            12.  (Original)  The terminal authentication method according to Claim 11, comprising the steps of:
            receiving signals broadcasted from the terminals;
            determining the position of each terminal using the signal received from each terminal; and
            controlling the terminal located within the first region to be connected to the network until the terminals that are located within the first region but are not connected to the network are not present.

            13.  (Cancelled)  

            14.  (Original)  The terminal authentication method according to Claim 11,
            wherein a plurality of first regions is present, and
            wherein in the case where the terminal is located at any one of the first regions, the terminal is controlled to be connected to the network.

            15.  (Original)  The terminal authentication method according to Claim 11,
            wherein the terminal located within the first region is controlled to be connected to a mesh network.
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 1, 6 and 11, Cronholm (US Publication 2018/0062851) teaches  a terminal authentication device comprising:
            a reception unit that receives a signal broadcasted from a terminal;
            a position determination unit that determines the position of the terminal using the signal; and
            a connection control unit that controls the terminal to be connected to a network configured to perform communications between terminals in the case where the position of the terminal is within a predetermined first region (figure 1A-1C).

KANG (U.S. Publication 2017/0126678) teaches a terminal authentication device comprising:
            a reception unit that receives a signal broadcasted from a terminal;
            a position determination unit that determines the position of the terminal using the signal; and


Mower (U.S. Publication 2016/0226842) teaches a terminal authentication device comprising:
            a reception unit that receives a signal broadcasted from a terminal;
            a position determination unit that determines the position of the terminal using the signal; and
            a connection control unit that controls the terminal to be connected to a network configured to perform communications between terminals in the case where the position of the terminal is within a predetermined first region (figure 2 and figure 3).


However, closest art of records, as discussed above, singly or in combination fails to teach or suggest at least “A terminal authentication device comprising:
            a reception unit that receives a signal broadcasted from a terminal;
            a position determination unit that determines the position of the terminal using the signal; and
            a connection control unit that controls the terminal to be connected to a network configured to perform communications between terminals in the case where the position of the terminal is within a predetermined first region,
            wherein the predetermined first region having a fan shape boundary,  
            wherein in the case where the terminal authentication device is located at a specific place, the position determination unit calculates a distance from the terminal authentication device to the terminal and a direction of the terminal with respect to the terminal authentication device using the signal, 
            wherein in the case where the distance and the direction fall within predetermined ranges, the connection control unit controls the terminal to be connected to the network, 
            wherein the fan shape boundary is based on the distance and the direction, and 
            wherein the network comprises a mesh network.” when interpreted in combination with all other limitations of the claim as a whole. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Reza Nabi/
Primary Examiner, Art Unit 2175